DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Amendments to the claims, filed on 12/16/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 

Allowable Subject Matter
Claims 1-6, 8, 10-11, 13-14, 16, 19-21, 23-24, 27-28 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Martin et al (US 2005/0176331) in view Grondin et al (US 2002/0132547) and Dobreski et al (US 2009/0286023), would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention an article with the combined structure and properties of instant claim 1, i.e., an article comprising a nonwoven substrate; a microporous film supported by the nonwoven substrate, and a monolithic film, the microporous film being between the nonwoven substrate and the monolithic film wherein the article has the combination of (i) a maximum percent elongation determined by a difference between an elongated length of the article at break and an original 2/day and at most 140 g/m2/day when measured at 23° C and 50 RH %.
Regarding claims 2-6, 8, 10-11, 13-14, 16, 19-21, 23-24, 27-28 and 32, these claims directly or indirectly depend upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783